IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1876
                             Filed November 9, 2016


UPON THE PETITION OF
MANUEL VILLALOBOS,
    Petitioner-Appellant,

And Concerning

FATMATAH MANNEH,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, George L.

Stigler, Judge.



       Manuel Villalobos appeals the district court order granting joint physical

care. AFFIRMED AS MODIFIED.




       Andrew C. Abbott of Abbott Law Office, P.C., Waterloo, for appellant.

       Paul W. Demro of Correll, Sheerer, Benson, Engels, Galles & Demro,

P.L.C., Cedar Falls, for appellee.



       Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                          2


VAITHESWARAN, Judge.

        Manuel Villalobos and Fatmatah Manneh are the unmarried parents of a

child, born in 2014. Approximately six months after the child’s birth, Villalobos

petitioned for custody, visitation, and child support.     The parents temporarily

stipulated to “shared physical placement of the child with each parent having

[her] for 7 days at a time . . . and alternating weeks thereafter.” The district court

approved the stipulation.    Following trial, the court granted the parents joint

physical care, to be exercised as set forth in the stipulation. The court did not

mention who would receive the tax dependency exemption. Villalobos appealed.

         Villalobos contends the district court should have granted him physical

care of the child instead of joint physical care. He cites his employment and

housing stability and contrasts his lifestyle to what he characterizes as Manneh’s

“instability.”

        “[T]he joint physical care issue must be examined in each case on the

unique facts,” with consideration given to the statutory factors set forth in Iowa

Code section 598.41(3) (2015). See In re Marriage of Hansen, 733 N.W.2d 683,

695 (Iowa 2007).       “The legal analysis employed in resolving a question

concerning the custody of a child born [to unmarried parents] is the same as that

which would . . . be[ ] utilized if the child’s parents had been married . . . .”

Lambert v. Everist, 418 N.W.2d 40, 42 (Iowa 1988).

        Manneh was employed at the same facility that employed Villalobos.

Although she moved several times in the years preceding trial, she was living in a

five-bedroom, rented home at the time of trial. The home was spacious enough

to accommodate five of her eight children, including the child of this relationship.
                                         3


A sixth adult child did not live in the home and the two remaining children lived

with their father.

       In granting joint physical care, the district court emphasized the child’s

relationship with her siblings. We give weight to this finding, which is supported

by Manneh’s testimony that the siblings were close to the child and “love[d] her

with all their heart.”

       Manneh raised the child on her own for the first several months of the

child’s life. When the child was two months old, Manneh granted Villalobos visits

in her home.      As noted, the parents later stipulated to a joint physical care

arrangement. This arrangement lasted through the time of trial approximately

nine months later.

       The temporary arrangement was not conflict-free.          Shortly after the

stipulation was filed, Manneh changed her mind about the agreement, citing the

child’s young age. Villalobos applied to have Manneh held in contempt. The

district court granted the application and ordered the child placed with Villalobos

for thirty continuous days.     Several months later, Villalobos filed a second

contempt application alleging Manneh again denied him contact with the child.

The parents resolved the application by agreeing to revert to the terms of the

temporary stipulation. The court held the application in abeyance but ordered the

parents to exchange the child at the police station.

       Manneh’s refusal to follow the order approving the temporary stipulation

gave the district court pause and gives us pause. But, by the time of trial, she

agreed the child was not too young to spend time with her father and further
                                          4


agreed she would abide by the district court’s final ruling. On our de novo review

of the record, we are persuaded joint physical care was appropriate.

       The parents agree that, if the joint physical care arrangement is affirmed,

the income tax dependent exemption should be alternated between them.

Manneh recommends she take the exemption in odd years and Villalobos take

the exemption in even years. We approve this recommendation and modify the

order to incorporate this resolution. See Iowa Ct. R. 9.6(5) (“In cases of joint

(equally shared) or split physical care, the dependent exemption(s) for the mutual

child(ren) of the parties shall be assigned according to the order or decree

establishing the joint or split care arrangement.”).

       AFFIRMED AS MODIFIED.